Case: 1:18-cr-00622-PAG Doc #:1 Filed: 10/24/18 1o0f1. PagelD #: 1

IN THE UNITED STATES DISTRICT COURT’) 88 20) f!s 9
FOR THE NORTHERN DISTRICT OF OHIO...

 

 

 

     

EASTERN DIVISION
UNITED STATES OF AMERICA, ) INDICTMENT
) ° 22
Plaintiff, ) i ° i8 C R 6 2
) CASE NO.
V. ) Title 8, Sections 1326 and (b)(1),
) [Inited States Code
JOSE BERNARDO LOZANO-LEON, ) a feo
)
Defendant. )

COUNT 1
(Illegal Reentry, in violation of 8 U.S.C. §§ 1326 and (b)(1))

The Grand Jury charges:

1. Defendant JOSE BERNARDO LOZANO-LEON is an alien and citizen of
Mexico, who was previously removed from the United States to Mexico on or about June 13,
2017.

2. On or about October 17, 2018, Defendant was found in the United States in the
Northern District of Ohio, Eastern Division, and not having previously obtained the express
consent of the Attorney General of the United States or his successor, the Secretary for
Homeland Security (Title 6, United States Code, Sections 202(3), (4) and (557)) to apply for
readmission into the United States, in violation of Title 8, Sections 1326 and (b)(1), United
States Code.

A TRUE BILL.

Original document - Signatures on file with the Clerk of Courts, pursuant to the E-Government

Act of 2002.
